Title: To John Adams from Timothy Pickering, 22 October 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Oct. 22. 1798.

I take pleasure in transmitting to you the inclosed address from Glynn County in Georgia, forwarded by General Gunn, whose letter of the 1st instant I also inclose.
I also inclose a letter from Gideon Hill Wells relative to a pipe of Wine imported for you by his uncle the late H. J. Hill. And have the honor to be / with great respect, / sir, your most obt. servt.

Timothy PickeringP.S. Inclosed is one letter for Mrs. Adams, from Berlin.